 



Exhibit 10.15
CHANGE IN CONTROL AGREEMENT
     THIS CHANGE IN CONTROL AGREEMENT (the “Agreement”) is entered into as of
March 1, 2008, (the “Effective Date”), by and between Joseph White (the
“Executive”) and Molina Healthcare, Inc., a Delaware corporation (the
“Company”).

1.   Definitions. The following definitions shall apply for all purposes under
this Agreement:

     (a) Change in Control. “Change in Control” means the occurrence of any of
the following events after the Effective Date:

  (i)   The acquisition (other than by an Excluded Person), directly or
indirectly, in one or more transactions, by any person or by any group of
persons, within the meaning of Section 13(d) or 14(d) of the Exchange Act, of
beneficial ownership (within the meaning of Rule 13d-3 of the Exchange Act) of
more than fifty percent (50%) of either the outstanding shares of common stock
or the combined voting power of the Company’s outstanding voting securities
entitled to vote generally, whether or not the acquisition was previously
approved by the existing directors, other than an acquisition that complies with
clause (x) and (y) of paragraph (ii);     (ii)   Consummation of a
reorganization, merger, or consolidation of the Company or the sale or other
disposition of all or substantially all of the Company’s assets unless,
immediately following such event, (x) all or substantially all of the
stockholders of the Company immediately prior to such event own, directly or
indirectly, more than fifty percent (50%) of the then outstanding voting
securities of the resulting corporation (including without limitation, a
corporation which as a result of such event owns the Company or all or
substantially all of the Company’s assets either directly or indirectly through
one or more subsidiaries) and (y) the securities of the surviving or resulting
corporation received or retained by the stockholders of the Company are publicly
traded;     (iii)   Approval by the stockholders of the complete liquidation or
dissolution of the Company; or     (iv)   A change in the composition of a
majority of the directors on the Company’s Board of Directors within 12 months
if not approved by a majority of the pre-existing directors.

     A transaction shall not constitute a Change in Control if its sole purpose
is to change the state of the Company’s incorporation or to create a holding
company that will be owned in substantially the same proportions by the persons
who held the Company’s securities immediately before such transaction.

1



--------------------------------------------------------------------------------



 



     (b) Excluded Person. “Excluded Person” means:

  (i)   Any person described in and satisfying the conditions of Rule
13d-1(b)(1) under the Exchange Act;     (ii)   The Company;     (iii)   An
employee benefit plan (or related trust) sponsored or maintained by the Company
or its successor;     (iv)   Any person who is the beneficial owner (as defined
in Rule 13d-3 under the Exchange Act) of more than 15% of the Common Stock on
the Effective Date (or any affiliate, successor, heir, descendant, or related
party of or to such person).

     (c) Good Reason. “Good Reason” shall mean that, on or after the effective
date of a Change in Control, the Executive (without Executive’s written
consent):

  (i)   Has incurred a material reduction in his or her authority or
responsibility in comparison to the Executive’s authority or responsibility
prior to the public announcement of the Change in Control (the “Announcement”);
    (ii)   Has incurred one or more reductions in his or her “total
compensation” which is defined as follows:     (A)   any reduction in base
salary, or     (B)   any reduction in the target annual bonus percentage of base
salary; or     (iii)   Has been notified that his or her principal place of work
will be relocated by a distance of 50 miles or more.

     For purposes of this Agreement, “base salary” shall mean the Executive’s
annualized base salary as of the Effective Date, as may be subsequently adjusted
upward for increases.
     (d) Just Cause. “Just Cause” includes but is not limited to any of the
following committed by Executive (or omitted to be done by Executive) that occur
on or after the Effective Date:

  (i)   Theft, unethical or unlawful activity, or other dishonesty;     (ii)  
Neglect of or failure to perform employment duties;     (iii)   Inability or
unwillingness to perform employment duties;     (iv)   Insubordination;     (v)
  Abuse of alcohol or other drugs or substances;

2



--------------------------------------------------------------------------------



 



  (vi)   Breach of this Agreement;     (vii)   A conviction of or plea of
“guilty” or “no contest” to a felony under the laws of the United States or any
state thereof; or     (viii)   Any violation or breach of any Company policy
that has been established to comply with either the Sarbanes-Oxley Act of 2002
(or any regulations or rules or decisions that implement/interpret such act) or
any laws, rules, or requirements of the Securities and Exchange Commission or
the New York Stock Exchange.

     (e) Total Disability. “Total Disability” shall be deemed to occur on the
ninetieth (90th) consecutive or non-consecutive calendar day within any twelve
(12) month period that Executive is unable to perform his or her duties because
of any physical or mental illness or disability.

2.   Severance Payment and Equity Compensation.

     (a) The Executive shall be entitled to receive a severance payment from the
Company as provided herein (the “Severance Payment”) if within the first twelve
(12) month period after the occurrence of a Change in Control, either:

  (i)   The Executive voluntarily resigns his or her employment for Good Reason
within sixty (60) days after the Executive becomes aware of the occurrence of an
event specified in Section 1(c); or     (ii)   The Company terminates the
Executive’s employment for any reason other than Just Cause, death, or Total
Disability.

     For all purposes under this Agreement, the amount of the Severance Payment
shall be equal to two times (2X) the Executive’s annual base salary, as in
effect on the date of the termination of Executive’s employment (or if
Executive’s salary was greater, on the date of the Announcement), plus a prorata
portion of the Executive’s target bonus for the fiscal year in which Executive’s
employment is terminated, based on the number of entire months of such fiscal
year that have elapsed through the date of Executive’s termination of employment
as a fraction of twelve (12). The Severance Payment shall be made to Executive
in a single lump sum cash payment not later than seven (7) business days
following the date that Executive becomes entitled to a Severance Payment.
     Except as may be provided under Sections 2(b) and 2(c), the Severance
Payment shall be in lieu of any other post-termination employment payments.
     (b) Incentive, Deferred Compensation, and Retirement Programs. If the
Executive is entitled to a Severance Payment under Section 2(a) and
notwithstanding anything to the contrary in any stock option or stock
appreciation right (SAR) or deferred compensation plan or retirement plan or
agreements, then (i) the Executive shall become immediately fully vested in all
of his or her outstanding stock options, SARs, warrants, restricted stock,
phantom stock, deferred compensation, retirement or similar plans or agreements
of the Company, and (ii) the Executive (or his or her personal representative if
applicable) shall be permitted to exercise any of his or her vested stock

3



--------------------------------------------------------------------------------



 



options/SARs until the earlier of (i) one (1) year after Executive’s termination
of employment or (ii) the term of such unexercised stock options, warrants, or
SARs.
     (c) Health Coverage. If the Executive is entitled to a Severance Payment
under Section 2(a), the Company shall reimburse Executive for a portion of the
cost of any group health continuation coverage that the Company is otherwise
required to offer under the Consolidated Omnibus Budget Reconciliation Act of
1986 (“COBRA”) until the earlier of the date that (i) the Executive becomes
covered by comparable health coverage, offered by another employer, or (ii) is
twelve (12) months after the date upon which the Executive becomes entitled to a
Severance Payment under Section 2(a). The Executive shall continue to be
responsible to pay for the cost of the employee portion of COBRA coverage (such
employee portion cost shall not be reimbursed by the Company).
     (d) Mitigation. Except as may be expressly provided elsewhere in this
Agreement, the Executive shall not be required to mitigate the amount of any
payment or benefit contemplated by this Section 2 (whether by seeking new
employment or in any other manner). No such payment shall be reduced by earnings
that the Executive may receive from any other source.
     (e) Conditions. All payments and benefits provided under this Section 2 are
conditioned on Executive’s continuing compliance with this Agreement and the
Company’s policies. All payments and benefits are also conditioned on, and in
consideration for, Executive’s execution (and effectiveness) of a release of
claims and covenant not to sue substantially in the form provided in Exhibit A
upon termination of employment, to be delivered by Executive simultaneously upon
payment by the Company.

3.   Successors.

     (a) Company’s Successors. Any successor (whether direct or indirect and
whether by purchase, lease, merger, consolidation, liquidation, or otherwise) to
all or substantially all of the Company’s business and/or assets, shall be
obligated to perform this Agreement in the same manner and to the same extent as
the Company would be required to perform it in the absence of a succession.
     (b) Executive’s Successors. This Agreement and all rights of the Executive
hereunder shall inure to the benefit of, and be enforceable by, the Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees, and legatees.

4.   Miscellaneous Provisions.

     (a) Notice. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. In the case of the Executive, mailed
notices shall be addressed to him or her at the home address which he or she
most recently communicated to the Company in writing. In the case of the
Company, mailed notices shall be addressed to its corporate headquarters, and
all notices shall be directed to the attention of its Secretary.

4



--------------------------------------------------------------------------------



 



     (b) Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Executive and by an authorized officer of the Company (other
than the Executive). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.
     (c) Whole Agreement. This Agreement contains all the legally binding
understandings and agreements between Executive and the Company pertaining to
the subject matter of this Agreement and supersedes all such agreements, whether
oral or in writing, previously entered into between the parties.
     (d) Withholding Taxes. All payments made under this Agreement shall be
subject to reduction to reflect taxes required to be withheld by law.
     (e) Choice of Law. The validity, interpretation, construction, and
performance of this Agreement shall be governed by the laws of the State of
California without regard to the conflicts of laws principles thereof.
     (f) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.
     (g) Arbitration. Any controversy or claim arising out of or relating to
this Agreement, or the breach thereof, shall be settled by arbitration in Los
Angeles County in accordance with the Commercial Arbitration Rules of the
American Arbitration Association. Discovery shall be permitted to the same
extent as in a proceeding under the Federal Rules of Civil Procedure, including
(without limitation) such discovery as is specifically authorized by section
1283.05 of the California Code of Civil Procedure, without need of prior leave
of the arbitrator under section 1283.05(e) of such Code. Judgment on the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof. All fees and expenses of the arbitrator and such Association and
attorney fees shall be paid as determined by the arbitrator.
     (h) No Assignment. The rights of Executive to payments or benefits under
this Agreement shall not be made subject to option or assignment, either by
voluntary or involuntary assignment or by operation of law, including (without
limitation) bankruptcy, garnishment, attachment or other creditor’s process, and
any action in violation of this Subsection (h) shall be void.
     (i) Nondisparagement; Confidentiality. On the Effective Date and
thereafter, Executive agrees that he/she will not disparage the Company or its
directors, officers, employees, affiliates, subsidiaries, predecessors,
successors or assigns in any written or oral communications to any third party.
Executive further agrees that he/she will not direct anyone to make any
disparaging oral or written remarks to any third parties. During Executive’s
employment and following Executive’s termination of employment for any reason,
Executive agrees to not intentionally use or disclose the confidential
information or trade secrets of the Company.

5



--------------------------------------------------------------------------------



 



     (j) Nonsolicit. During the Executive’s employment with Company and for
twelve months after Executive’s termination of employment and payment of the
Severance Payment hereunder, the Executive shall not, directly or indirectly,
either as an individual or as an employee, agent, consultant, advisor,
independent contractor, general partner, officer, director, stockholder,
investor, lender, or in any other capacity whatsoever, of any person, firm,
corporation, or partnership: (i) induce or attempt to induce any person who at
the time of such inducement is an employee of the Company to perform work or
service for any other person or entity other than the Company or
(ii) participate or engage in the design, development, manufacture, production,
marketing, sale, or servicing of any product, or the provision of any service,
that directly or indirectly relates to Company business.
     (k) Notice of Employment. During Executive’s employment and for twelve
months after Executive’s termination of employment and payment of the Severance
Payment hereunder, the Executive will promptly notify the Company in writing if
Executive becomes (or agrees to become) an employee or director of any other
employer. Such notice shall include the name of the other employer and the date
of commencement of employment or service as a director.
     IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the
case of the Company by its duly authorized officer, as of the day and year first
above written.

            EXECUTIVE:
      /s/ Joseph White       Joseph White              MOLINA HEALTHCARE, INC.:
      /s/ John C. Molina       By: John C. Molina      Its: Chief Financial
Officer   

6



--------------------------------------------------------------------------------



 



         

EXHIBIT A
Form of Release of Claims and Covenant Not To Sue
In consideration of the payments and other benefits that Molina Healthcare,
Inc., a Delaware corporation (the “Company”), is providing to Joseph White
(“Executive”) under the Change in Control Agreement entered into by and between
Executive and the Company, dated June 12, 2006, the Executive, on his or her own
behalf and on behalf of Employee’s representatives, agents, heirs and assigns,
waives, releases, discharges and promises never to assert any and all claims,
demands, actions, costs, rights, liabilities, damages or obligations of every
kind and nature, whether known or unknown, suspected or unsuspected that
Executive ever had, now have or might have as of the date of Executive’s
termination of employment with the Company against the Company or its
predecessors, parent, affiliates, subsidiaries, stockholders, owners, directors,
officers, employees, agents, attorneys, insurers, successors, or assigns
(including all such persons or entities that have a current and/or former
relationship with the Company) for any claims arising from or related to
Executive’s employment with the Company, its parent or any of its affiliates and
subsidiaries and the termination of that employment.
These released claims also specifically include, but are not limited to, any
claims arising under any federal, state and local statutory or common law, such
as (as amended and as applicable) Title VII of the Civil Rights Act, the Age
Discrimination in Employment Act, the Americans With Disabilities Act, the
Employee Retirement Income Security Act, the Family Medical Leave Act, the Equal
Pay Act, the Fair Labor Standards Act, the Industrial Welfare Commission’s
Orders, the California Fair Employment and Housing Act, the California
Constitution, the California Government Code, the California Labor Code and any
other federal, state or local constitution, law, regulation or ordinance
governing the terms and conditions of employment or the termination of
employment, and the law of contract and tort and any claim for attorneys’ fees.
Furthermore, the Executive acknowledges that this waiver and release is knowing
and voluntary and that the consideration given for this waiver and release is in
addition to anything of value to which Executive was already entitled. Executive
acknowledges that there may exist facts or claims in addition to or different
from those which are now known or believed by Executive to exist. Nonetheless,
this Agreement extends to all claims of every nature and kind whatsoever,
whether known or unknown, suspected or unsuspected, past or present. Executive
also expressly waives the provisions of California Civil Code section 1542,
which provides: “A general release does not extend to claims which the creditor
does not know or suspect to exist in his favor at the time of executing the
release, which if known by him/her must have materially affected his settlement
with the debtor.” With respect to the claims released in the preceding
sentences, the Executive will not initiate or maintain any legal or
administrative action or proceeding of any kind against the Company or its
predecessors, parent, affiliates, subsidiaries, stockholders, owners, directors,
officers, employees, agents, successors, or assigns (including all such persons
or entities that have a current or former relationship with the Company), for
the purpose of obtaining any personal relief, nor assist or participate in any
such proceedings, including any proceedings brought by any third parties (except
as otherwise required or permitted by law). The Executive further acknowledges
that he has been advised by this writing that:

7



--------------------------------------------------------------------------------



 



  •   he should consult with an attorney prior to executing this release;     •
  he has at least twenty-one (21) days within which to consider this release;  
  •   he has up to seven (7) days following the execution of this release by the
parties to revoke the release; and     •   this release shall not be effective
until such seven (7) day revocation period has expired.

Executive agrees that the release set forth above shall be and remain in effect
in all respects as a complete general release as to the matters released.
EXECUTIVE
                                                                        
Joseph White
Date:

8